Citation Nr: 1002227	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-31 378	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to November 
1988 and from October 1990 to July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In April 2008 the Board reopened the Veteran's 
previously denied claim for service connection for a 
psychiatric disorder other than PTSD and remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's psychiatric disorder, currently diagnosed as 
bipolar disorder, to his service.


CONCLUSION OF LAW

Bipolar disorder was incurred during the Veteran's period of 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran and his representative contend that his current 
psychiatric disorder, diagnosed as bipolar disorder, either 
had its onset in service or is etiologically linked to his 
service.  Because the claim for service connection on appeal 
is being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non- prejudicial.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Analysis

The Veteran alleges that his current bipolar disorder had its 
onset in service, or alternatively, that it can be 
etiologically linked to his service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence of record 
supports the Veteran's claim for service connection for 
bipolar disorder.  Although there is no evidence of 
complaints, findings, treatment or diagnoses for a 
psychiatric disability in service, or evidence of disruptive 
or unusual behavior leading to discipline or reprimand in the 
Veteran's military personnel records, VA and private 
treatment records, dating from 1991, indicate ongoing 
treatment for bipolar disorder diagnosed as early as July 
1994, just 3 years after his discharge from active duty.  
Further, the Board finds the submitted written statements of 
several individuals who served with the Veteran in the 
Persian Gulf concerning his mood swings and somewhat bizarre 
behavior while in service to be credible as they are 
competent to give evidence about what they experienced and 
observed.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Each statement is 
consistent with the other statements and several recount the 
same circumstances of the Veteran's behavior during his 
period of service.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, all the medical opinions, whether provided by the 
Veteran's treating VA psychiatrist in October 2005, a private 
psychologist in September 2005, the psychologist who 
conducted the VA compensation examination in April 2008, or 
the psychologist that reviewed the Veteran's records and 
provided an independent medical evaluation for VA in April 
2009, indicate that his bipolar disorder had its onset in 
service and went undetected until 1994, or had its onset 
within one year of his discharge from active duty or it is at 
least as likely as not the result of his military service.  
There is no medical opinion of record against the Veteran's 
contentions that his bipolar disorder is a result of his 
military service.  Although there is no indication that any 
of the examiners reviewed the Veteran's entire claims files, 
it is clear that both the April 2008 examiner and the 
psychologist that provided the April 2009 independent medical 
evaluation reviewed extensive treatment records and 
evaluations, as well as other pertinent evidence from the 
claims files.  Moreover, while there are some minor 
inconsistencies in the noted histories and findings, the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Likewise, given that each of the VA and private 
psychologists and physicians found the Veteran's current 
bipolar disorder to either have had its onset in service or 
shortly thereafter, or to be otherwise etiologically linked 
to his service, the Board concludes that a remand for another 
medical opinion is not necessary.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose).  The Board finds most probative the October 
2005 opinion of the Veteran's treating VA psychiatrist.  In 
her opinion, she indicates that she had treated him since 
1994 and that it was likely that his bipolar disorder had its 
inception within the first year of his discharge and that it 
was most likely that his symptoms went unrecognized during 
the Persian Gulf War and were exacerbated by combat.  
Although the Veteran was not a combatant, his statements, as 
well as the submitted written statements referred to above, 
regarding the circumstances of his service and his observed 
behavior, tend to support the psychiatrist's opinion.  

Thus, in light of the foregoing, the Board finds that the 
preponderance of the evidence of record supports the 
Veteran's claim.  Accordingly, entitlement to service 
connection for bipolar disorder is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bipolar disorder is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


